In a condemnation proceeding, final decree, insofar as it makes an award for damage parcel No. 7, modified on the facts by increasing the award from $10,900 to $14,000. As so modified, decree, insofar as appealed from, unanimously affirmed, with costs to the appellant. The finding, implicit in the decision and decree of the Special Term, that $10,900 is the value of said damage parcel, is reversed, and a new finding is made to the effect that such value is $14,000. The opinion of respondent’s expert was that the value of this damage parcel is $10,900. The opinion of appellant’s expert was that the value is $24,000. The assessed valuation is $14,000. Under the unusual circumstances revealed by the record here, we find that $14,000 is the fair value of the property taken. Present — Nolan, P. J., Wenzel, MacCrate, Beldock and Murphy, JJ.